DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,923,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent would anticipate the claims of the present application in their current form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bucher et al (USP 10,046,659).
Regarding claim 1, Bucher’s Figs. 7-10 show a wireless power receiving device comprising:
a wireless charging coil (L2) configured to receive wireless power signals; 

control circuitry (see 1042 in Fig. 10) configured to dynamically adjust the adjustable rectifier circuitry between the full-bridge rectifier mode and the half-bridge rectifier mode (see col. 13, lines 39-52).
As to claim 2, Bucher’s Fig. 10 shows the wireless power receiving device of claim 1, wherein the control circuitry is configured to dynamically adjust the adjustable rectifier circuitry between the full-bridge rectifier mode and the half-bridge rectifier mode based on changes in the wireless power signals received by the wireless charging coil (these changes are taken into account by controller 1042 tapping into node 1036).
As to claim 3, Bucher’s Figs. 7-10 clearly show the wireless power receiving device of claim 2, wherein the adjustable rectifier circuitry is configured to output a rectified voltage (hence the name of ‘rectifier’) based on the wireless power signals received by the wireless charging coil.
As to claims 4-6, the recited limitations concerning line of sight and distance between power transmitter and receiver are inherent to how wireless power induction works.
As to claim 7, Bucher’s Figs. 7-9 show the wireless power receiving device of claim 1, further comprising:
a switch (S22’) having a first terminal coupled to the wireless charging coil (via capacitor C2) and having a second terminal coupled to ground (the second terminal is coupled to the negative terminal of voltage source 622 which is normally grounded), wherein the switch is controlled by the control circuitry (not shown but implied).
As to claim 8, Bucher’s Figs. 7-9 show the wireless power receiving device of claim 7, wherein the control circuitry is configured to deactivate the switch in the full-bridge rectifier mode (switch S22’ is 22’ is closed, or ‘ON’, in Configuration A – Half bridge mode).
Regarding claim 9, Bucher’s Figs. 7-10 show an accessory comprising:
a coil (L2) configured to receive wireless power signals; 
adjustable rectifier circuitry (616) that is coupled to the coil and that is operable in a full-bridge rectifier mode (see Fig. 9; Configuration B – Full bridge mode) and a half-bridge rectifier mode (see Fig. 8; Configuration A – Half-bridge mode); and
control circuitry (see 1042 in Fig. 10) configured to dynamically adjust the adjustable rectifier circuitry between the full-bridge rectifier mode and the half-bridge rectifier mode based on changes in the wireless power signals received by the coil (see col. 13, lines 39-52).
As to claim 10, Bucher’s Figs. 7-10 clearly show the accessory of claim 9, wherein the adjustable rectifier circuitry is configured to output a rectified voltage (hence the name of ‘rectifier’) based on the wireless power signals received by the coil.
As to claim 11, Bucher’s Fig. 10 shows the accessory of claim 9, wherein the control circuitry is configured to communicate with a portable electronic device to pair the accessory with the portable electronic device (see Fig. 10 where there is communication between primary controller 1030 and secondary controller 1042).
As to claim 12, Bucher’s Fig 3 shows the accessory of claim 9, wherein the control circuitry is configured to communicate with a portable electronic device (the left-hand side of Fig. 3 can be applied to a portable device) having a display (chargers or power transmitters have at least diagnostic displays and/or status displays, in this case via interfaces 320/324).
As to claim 13, Bucher’s Figs. 7-9 show the accessory of claim 9, further comprising:

22’) having a first terminal coupled to the coil (via capacitor C2) and having a second terminal coupled to ground (the second terminal is coupled to the negative terminal of voltage source 622 which is normally grounded), wherein the switch is controlled by the control circuitry (not shown but implied).
As to claim 14, Bucher’s Figs. 8-9 show the accessory of claim 9, wherein the control circuitry is configured to open the switch in the full-bridge rectifier mode (see Fig. 9; Configuration B) and to close the switch in the half-bridge rectifier mode (see Fig. 8; Configuration A).
	Regarding claim 15, Bucher’s Figs. 7-10 show an apparatus comprising: 
a wireless charging coil (L2);
reconfigurable rectifier circuitry (616) that is coupled to the wireless charging coil and that is operable in a first rectifier mode (see Fig. 9; Configuration B – Full bridge mode) and a second rectifier mode (see Fig. 8; Configuration A – Half-bridge mode);
a switch (S22’) coupled to the wireless charging coil (via capacitor C2); and 
control circuitry (see 1042 in Fig. 10) configured to dynamically adjust the reconfigurable rectifier circuitry between the first and second rectifier modes (see col. 13, lines 39-52) by controlling the switch.
	As to claim 16, Bucher’s Figs. 7-10 clearly show the apparatus of claim 15, wherein the reconfigurable rectifier circuitry forms a full-bridge rectifier in the first rectifier mode (see Fig. 9; Configuration B) and forms at least one half-bridge rectifier in the second rectifier mode (see Fig. 8; Configuration A).
	As to claim 17, Bucher’s Figs. 7-10 clearly show the apparatus of claim 15, wherein the reconfigurable rectifier circuitry forms a full-bridge rectifier in the first rectifier mode (see Fig. 9; Configuration B) and forms a non-full-bridge rectifier in the second rectifier mode (see Fig. 8; Configuration A – Half-bridge mode).
22’ is open, or ‘OFF’, in Configuration B – Full bridge mode) and to turn on the switch in the second rectifier mode (switch S22’ is closed, or ‘ON’, in Configuration A – Half bridge mode).
	As to claim 19, Bucher’s Figs. 7-10 show the apparatus of claim 15, wherein the switch has a first terminal coupled to the wireless charging coil (via capacitor C2) and has a second terminal coupled to ground (the second terminal is coupled to the negative terminal of voltage source 622 which is normally grounded).
	As to claim 20, Bucher’s Fig. 10 shows the apparatus of claim 15, wherein the control circuitry is configured to dynamically adjust the reconfigurable rectifier circuitry between the first and second rectifier modes based on changes in wireless power received by the wireless charging coil (these changes are taken into account by controller 1042 tapping into node 1036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849